Title: To George Washington from Ephraim Tebbets, 1 December 1795
From: Tebbets, Ephraim
To: Washington, George


          
            Sir
            Greenland (Newhampshire) Decr 1—1795
          
          Inclosed I Send you Somthing that appears to me to be a Very Great Curiosity as being the production of Nature Wholly If you Will Condescend to Accept of the Within and To your Servant Send Such Advice as you think most proper You Will Lay an obligation on yours tr⟨ul⟩y.
          the post hastens So I hope you Will Excuse my Scribble.
          
            Ephr. Tebbets
          
        